Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	

Instant Application
Patent
US 10,800,429
of
15/800,806
1. A vehicle system comprising: a warning device including at least one of a vibration generation device configured to generate vibration and a sound output device configured to output sound, and an electronic control unit configured to prompt an operator of a vehicle to pay attention ahead when a change in a traffic environment is detected while the vehicle is performing autonomous driving; determine whether the operator is facing forward; determine whether the operator holds a steering wheel; cause the warning device to perform a first warning when it is determined that the operator is not facing forward; cause the warning device to perform a second warning which is stronger than the first warning when it is determined that the operator is not holding the steering wheel; and cause the warning device to terminate the second warning when it is determined that the operator is holding the steering wheel, wherein the electronic control unit increments a number of re-holding times of the steering wheel and performs a notification to notify that the autonomous driving will be terminated based on the number of re-holding times.

2. The vehicle system according to claim 1, wherein the electronic control unit is configured to: increment the number of re-holding times, when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started; and output a signal for terminating the autonomous driving of the vehicle to an autonomous driving electronic control unit, when the number of re-holding times while a light stimulus is being presented, is equal to or greater than a threshold, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle, wherein the light stimulus is presented by a head-up display, when the change in the traffic environment is detected ahead of the vehicle while the vehicle is performing autonomous driving.

3. The vehicle system according to claim 2, wherein the electronic control unit is configured to decelerate the vehicle or stop the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

4. The vehicle system according to claim 1, wherein the electronic control unit is configured to decelerate the vehicle or to stop the vehicle when it is determined that the operator does not hold the steering wheel before a second predetermined time elapses after the second warning is started.

5. The vehicle system according to claim 1, further comprising a driver monitor camera, wherein the electronic control unit is configured to detect whether the operator is facing forward by using the driver monitor camera.

6. The vehicle system according to claim 1, wherein the second warning has a stimulus intensity higher than the stimulus intensity of the first warning.

7. The vehicle system according to claim 1, wherein the second warning is performed to stimulate a number of senses of the driver greater than a number of senses that the first warning is performed to stimulate.

8. The vehicle system according to claim 1, wherein the vibration generation device includes a weight and a motor configured to rotate the weight to generate the vibration, and the sound output device includes a speaker configured to output the sound.

9. The vehicle system according to claim 1, further comprising an autonomous driving electronic control unit configured to perform the autonomous driving of the vehicle, wherein the electronic control unit is configured to cause the autonomous driving electronic control unit to perform the autonomous driving of the vehicle; increment the number of re-holding times when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started; and output a signal for terminating the autonomous driving of the vehicle to the autonomous driving electronic control unit when the number of re-holding times is equal to or greater than a threshold.

10. The vehicle system according to claim 9, wherein the electronic control unit is configured to decelerate the vehicle or to stop the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

11. A method comprising: prompting an operator of a vehicle to pay attention ahead when a change in a traffic environment is detected while the vehicle is performing autonomous driving; determining whether the operator is facing forward; determining whether the operator holds a steering wheel; causing a warning device to perform a first warning when it is determined that the operator is not facing forward; causing the warning device to perform a second warning which is stronger than the first warning when it is determined that the operator is not holding the steering wheel; causing the warning device to terminate the second warning when it is determined that the operator is holding the steering wheel; and incrementing a number of re-holding times of the steering wheel and performing a notification to notify that the autonomous driving will be terminated based on the number of re-holding times, wherein the warning device includes at least one of a vibration generation device configured to generate vibration and a sound output device configured to output sound.

12. The method according to claim 11, wherein incrementing the number of re-holding times comprises incrementing the number of re-holding times when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started, and the method further comprises outputting a signal for terminating the autonomous driving of the vehicle to an autonomous driving electronic control unit, when the number of re-holding times while a light stimulus is being presented, is equal to or greater than a threshold, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle, wherein the light stimulus is presented by a head-up display, when the change in the traffic environment is detected ahead of the vehicle while the vehicle is performing autonomous driving.

13. The method according to claim 12, further comprising decelerating the vehicle or stopping the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

14. The method according to claim 11, further comprising decelerating the vehicle or stopping the vehicle when it is determined that the operator does not hold the steering wheel before a second predetermined time elapses after the second warning is started.

15. The method according to claim 11, further comprising detecting whether the operator is facing forward by using a driver monitor camera.

16. The method according to claim 11, wherein the second warning has a stimulus intensity higher than the stimulus intensity of the first warning.

17. The method according to claim 11, further comprising causing an autonomous driving electronic control unit to perform the autonomous driving of the vehicle, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle; and outputting a signal for terminating the autonomous driving of the vehicle to the autonomous driving electronic control unit when the number of re-holding times is equal to or greater than a threshold, wherein incrementing the number of re-holding times comprises incrementing the number of re-holding times when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started.

18. The method according to claim 17, further comprising decelerating the vehicle or stopping the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

19. The method according to claim 11, wherein the second warning is performed to stimulate a number of senses of the driver greater than a number of senses that the first warning is performed to stimulate.

20. The method according to claim 11, wherein the vibration generation device includes a weight and a motor configured to rotate the weight to generate the vibration, and the sound output device includes a speaker configured to output the sound.
1. A vehicle system comprising: a warning device including at least one of a vibration generation device configured to generate a vibration and a sound output device configured to output a sound, and a display projection device configured to project a display on a display area of a head-up display provided in a vehicle; and at least one electronic control unit configured to present a light stimulus to a driver of the vehicle by using the head-up display when a change in a traffic environment is detected ahead of the vehicle, while the vehicle is performing autonomous driving, determine whether the driver is facing forward, determine whether the driver holds a steering wheel, and cause the warning device to perform a first warning, when it is determined that the driver is not facing forward while the light stimulus is being presented, the first warning being either the vibration generated by the vibration generation device or the sound output by the sound output device, and perform a second warning, when it is determined that the driver does not hold the steering wheel before a first predetermined time elapses after the first warning is started, the second warning including the vibration generated by the vibration generation device and the sound output by the sound output device.

2. The vehicle system according to claim 1, wherein the at least one electronic control unit is configured to increment a number of re-holding times, when it is determined that the driver faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the driver holds the steering wheel before the second predetermined time elapses after the second warning is started, and output a signal for terminating the autonomous driving of the vehicle to an autonomous driving electronic control unit, when number of re-holding times while the light stimulus is being presented, is equal to or greater than a threshold, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle.

3. The vehicle system according to claim 2, wherein the at least one electronic control unit is configured to decelerate the vehicle or stop the vehicle when it is determined that the driver does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

4. The vehicle system according to claim 1, wherein the at least one electronic control unit is configured to decelerate the vehicle or to stop the vehicle when it is determined that the driver does not hold the steering wheel before a second predetermined time elapses after the second warning is started.

5. The vehicle system according to claim 1, further comprising a driver monitor camera, wherein the at least one electronic control unit is configured to detect whether the driver is facing forward by using the driver monitor camera.

6. The vehicle system according to claim 1, wherein the second warning has a stimulus intensity higher than the stimulus intensity of the first warning, or excite more senses of the driver than the first warning.

7. A vehicle comprising: a sensor configured to detect a change in a traffic environment ahead of the vehicle; a head-up display including a display projection device, the display projection device being configured to present a light stimulus to a driver of the vehicle by projecting a display on a display area of the head-up display based on a detection result of the sensor; a warning device including at least one of a vibration generation device and a sound output device, the warning device configured to output at least one of a vibration generated by the vibration generation device and a sound output by the sound output device; and at least one electronic control unit configured to cause the display projection device to present the light stimulus, determine whether the driver is facing forward, cause the warning device to perform a first warning when it is determined that the driver is not facing forward while the light stimulus is being presented, determine whether the driver holds a steering wheel, and cause the warning device to perform a second warning, when it is determined that the driver does not hold the steering wheel before a first predetermined time elapses after the first warning is started, cause the warning device to perform a second warning, when it is determined that the driver does not hold the steering wheel before a first predetermined time elapses after the first warning is started, wherein the second warning. having has a stimulus intensity higher than the stimulus intensity of the first warning, or exciting more is performed to stimulate a number of senses of the driver greater than a number of senses that the first warning is performed to stimulate.

8. The vehicle according to claim 7, further comprising an autonomous driving electronic control unit configured to perform autonomous driving of the vehicle, wherein the at least one electronic control unit is configured to cause the autonomous driving electronic control unit to perform the autonomous driving of the vehicle, increment the number of re-holding times when it is determined that the driver faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the driver holds the steering wheel before the second predetermined time elapses after the second warning is started, and output a signal for terminating the autonomous driving of the vehicle to the autonomous driving electronic control unit when the number of re-holding times is equal to or greater than a threshold.

9. The vehicle according to claim 7, wherein the at least one electronic control unit is configured to decelerate the vehicle or to stop the vehicle when it is determined that the driver does not hold the steering wheel before a second predetermined time elapses after the second warning is started.

10. The vehicle according to claim 7, wherein the senses of the driver include a visual sense and a non-visual sense.

11. The vehicle system according to claim 1, wherein the vibration generation device includes a weight and motor configured to rotate the weight to generate the vibration, and wherein the sound output device includes a speaker configured to output the sound.

12. The vehicle according to claim 7, wherein the vibration generation device includes a weight and motor configured to rotate the weight to generate the vibration, and wherein the sound output device includes a speaker configured to output the sound.


	
A provisional obviousness-type double patenting rejection is given for Application 17/564,759 because the conflicting claims have not in fact been patented.
Instant Application
Application
17/534,759 
1. A vehicle system comprising: a warning device including at least one of a vibration generation device configured to generate vibration and a sound output device configured to output sound, and an electronic control unit configured to prompt an operator of a vehicle to pay attention ahead when a change in a traffic environment is detected while the vehicle is performing autonomous driving; determine whether the operator is facing forward; determine whether the operator holds a steering wheel; cause the warning device to perform a first warning when it is determined that the operator is not facing forward; cause the warning device to perform a second warning which is stronger than the first warning when it is determined that the operator is not holding the steering wheel; and cause the warning device to terminate the second warning when it is determined that the operator is holding the steering wheel, wherein the electronic control unit increments a number of re-holding times of the steering wheel and performs a notification to notify that the autonomous driving will be terminated based on the number of re-holding times.

2. The vehicle system according to claim 1, wherein the electronic control unit is configured to: increment the number of re-holding times, when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started; and output a signal for terminating the autonomous driving of the vehicle to an autonomous driving electronic control unit, when the number of re-holding times while a light stimulus is being presented, is equal to or greater than a threshold, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle, wherein the light stimulus is presented by a head-up display, when the change in the traffic environment is detected ahead of the vehicle while the vehicle is performing autonomous driving.

3. The vehicle system according to claim 2, wherein the electronic control unit is configured to decelerate the vehicle or stop the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

4. The vehicle system according to claim 1, wherein the electronic control unit is configured to decelerate the vehicle or to stop the vehicle when it is determined that the operator does not hold the steering wheel before a second predetermined time elapses after the second warning is started.

5. The vehicle system according to claim 1, further comprising a driver monitor camera, wherein the electronic control unit is configured to detect whether the operator is facing forward by using the driver monitor camera.

6. The vehicle system according to claim 1, wherein the second warning has a stimulus intensity higher than the stimulus intensity of the first warning.

7. The vehicle system according to claim 1, wherein the second warning is performed to stimulate a number of senses of the driver greater than a number of senses that the first warning is performed to stimulate.

8. The vehicle system according to claim 1, wherein the vibration generation device includes a weight and a motor configured to rotate the weight to generate the vibration, and the sound output device includes a speaker configured to output the sound.

9. The vehicle system according to claim 1, further comprising an autonomous driving electronic control unit configured to perform the autonomous driving of the vehicle, wherein the electronic control unit is configured to cause the autonomous driving electronic control unit to perform the autonomous driving of the vehicle; increment the number of re-holding times when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started; and output a signal for terminating the autonomous driving of the vehicle to the autonomous driving electronic control unit when the number of re-holding times is equal to or greater than a threshold.

10. The vehicle system according to claim 9, wherein the electronic control unit is configured to decelerate the vehicle or to stop the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

11. A method comprising: prompting an operator of a vehicle to pay attention ahead when a change in a traffic environment is detected while the vehicle is performing autonomous driving; determining whether the operator is facing forward; determining whether the operator holds a steering wheel; causing a warning device to perform a first warning when it is determined that the operator is not facing forward; causing the warning device to perform a second warning which is stronger than the first warning when it is determined that the operator is not holding the steering wheel; causing the warning device to terminate the second warning when it is determined that the operator is holding the steering wheel; and incrementing a number of re-holding times of the steering wheel and performing a notification to notify that the autonomous driving will be terminated based on the number of re-holding times, wherein the warning device includes at least one of a vibration generation device configured to generate vibration and a sound output device configured to output sound.

12. The method according to claim 11, wherein incrementing the number of re-holding times comprises incrementing the number of re-holding times when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started, and the method further comprises outputting a signal for terminating the autonomous driving of the vehicle to an autonomous driving electronic control unit, when the number of re-holding times while a light stimulus is being presented, is equal to or greater than a threshold, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle, wherein the light stimulus is presented by a head-up display, when the change in the traffic environment is detected ahead of the vehicle while the vehicle is performing autonomous driving.

13. The method according to claim 12, further comprising decelerating the vehicle or stopping the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

14. The method according to claim 11, further comprising decelerating the vehicle or stopping the vehicle when it is determined that the operator does not hold the steering wheel before a second predetermined time elapses after the second warning is started.

15. The method according to claim 11, further comprising detecting whether the operator is facing forward by using a driver monitor camera.

16. The method according to claim 11, wherein the second warning has a stimulus intensity higher than the stimulus intensity of the first warning.

17. The method according to claim 11, further comprising causing an autonomous driving electronic control unit to perform the autonomous driving of the vehicle, the autonomous driving electronic control unit being provided in the vehicle and being configured to perform the autonomous driving of the vehicle; and outputting a signal for terminating the autonomous driving of the vehicle to the autonomous driving electronic control unit when the number of re-holding times is equal to or greater than a threshold, wherein incrementing the number of re-holding times comprises incrementing the number of re-holding times when it is determined that the operator faces forward before a second predetermined time elapses after the second warning is started or when it is determined that the operator holds the steering wheel before the second predetermined time elapses after the second warning is started.

18. The method according to claim 17, further comprising decelerating the vehicle or stopping the vehicle when it is determined that the operator does not hold the steering wheel before the second predetermined time elapses after the second warning is started.

19. The method according to claim 11, wherein the second warning is performed to stimulate a number of senses of the driver greater than a number of senses that the first warning is performed to stimulate.

20. The method according to claim 11, wherein the vibration generation device includes a weight and a motor configured to rotate the weight to generate the vibration, and the sound output device includes a speaker configured to output the sound.
10. A method to be performed by an electronic control unit of a vehicle, the method comprising: presenting a light stimulus to a driver of the vehicle; making a first determination as to whether the driver is facing forward; upon determining, in the first determination, that the driver is not facing forward, performing a first warning; after performing the first warning: making a second determination as to whether the driver is facing forward; upon determining, in the second determination, that the driver is facing forward, terminating the first warning; upon determining, in the second determination, that the driver is not facing forward: making a third determination as to whether the driver is holding a steering wheel of the vehicle; upon determining, in the third determination, that the driver is not holding the steering wheel: terminating the first warning; and performing a second warning.

11. The method of claim 10, further comprising: upon determining, in the third determination, that the driver is holding the steering wheel, repeating the second determination.

12. The method of claim 10, further comprising: capturing an image of the driver's face with a camera; and determining whether the driver is facing forward based on the captured image.

13. The method of claim 10, wherein performing the first warning comprises outputting a sound.

14. The method of claim 10, wherein performing the second warning comprises causing a vibration in an interior of the vehicle and outputting a second sound.

15. The method of claim 10, further comprising, after performing the second warning: making a fourth determination as to whether the driver is facing forward; and upon determining, in the fourth determination, that the driver is facing forward, terminating the second warning.

16. The method of claim 15, further comprising: upon determining, in the fourth determination, that the driver is not facing forward: making a fifth determination as to whether the driver is holding the steering wheel; and upon determining, in the fifth determination, that the driver is holding the steering wheel, terminating the second warning.

17. The method of claim 16, further comprising: upon determining, in the fifth determination, that the driver is not holding the steering wheel, repeating the fourth determination.

18. A vehicle comprising: a warning device including at least one of a vibration generation device configured to generate vibration, a sound output device configured to output sound, and a display projection device to present a light stimulus; and an electronic control unit configured to: cause the display projection device to present a light stimulus to a driver of the vehicle; make a first determination as to whether the driver is facing forward; upon determining, in the first determination, that the driver is not facing forward, perform a first warning; after performing the first warning: make a second determination as to whether the driver is facing forward; upon determining, in the second determination, that the driver is facing forward, terminate the first warning; upon determining, in the second determination, that the driver is not facing forward: make a third determination as to whether the driver is holding a steering wheel of the vehicle; upon determining, in the third determination, that the driver is not holding the steering wheel: terminate the first warning; and perform a second warning.

19. The vehicle of claim 18, wherein the electronic control unit is further configured to: upon determining, in the third determination, that the driver is holding the steering wheel, repeat the second determination.

20. The vehicle of claim 18, wherein the electronic control unit is further configured to: perform the first warning by causing the sound output device to output a first sound; and perform the second warning by causing the vibration generation device to vibrate and causing the sound output device to output a second sound.

21. The vehicle of claim 18, wherein the electronic control unit is further configured to, after performing the second warning: make a fourth determination as to whether the driver is facing forward; and upon determining, in the fourth determination, that the driver is facing forward, terminate the second warning.

22. The vehicle of claim 21, wherein the electronic control unit is further configured to: upon determining, in the fourth determination, that the driver is not facing forward: make a fifth determination as to whether the driver is holding the steering wheel; and upon determining, in the fifth determination, that the driver is holding the steering wheel, terminate the second warning.

23. (New) The vehicle of claim 22, wherein the electronic control unit is further configured to: upon determining, in the fifth determination, that the driver is not holding the steering wheel, repeat the fourth determination.

24. A computer readable non-transitory storage medium, having instructions that, when executed by a processor, cause the processor to: cause a display projection device to present a light stimulus to a driver of a vehicle; make a first determination as to whether the driver is facing forward; upon determining, in the first determination, that the driver is not facing forward, perform a first warning; after performing the first warning: make a second determination as to whether the driver is facing forward; upon determining, in the second determination, that the driver is facing forward, terminate the first warning; upon determining, in the second determination, that the driver is not facing forward: make a third determination as to whether the driver is holding a steering wheel of the vehicle; upon determining, in the third determination, that the driver is not holding the steering wheel: terminate the first warning; and perform a second warning.

25. The non-transitory storage medium of claim 24, wherein the instructions further cause the processor to: upon determining, in the third determination, that the driver is holding the steering wheel, repeat the second determination.

26. The non-transitory storage medium of claim 24, wherein the instructions further cause the processor to: perform the first warning by causing a sound output device to output a first sound; and perform the second warning by causing a vibration generation device to vibrate and causing the sound output device to output a second sound.

27. The non-transitory storage medium of claim 24, wherein the instructions further cause the processor to, after performing the second warning: make a fourth determination as to whether the driver is facing forward; and upon determining, in the fourth determination, that the driver is facing forward, terminate the second warning.

28. The non-transitory storage medium of claim 27, wherein the instructions further cause the processor to: upon determining, in the fourth determination, that the driver is not facing forward: make a fifth determination as to whether the driver is holding the steering wheel; and upon determining, in the fifth determination, that the driver is holding the steering wheel, terminate the second warning.

29. The non-transitory storage medium of claim 28, wherein the instructions further cause the processor to: upon determining, in the fifth determination, that the driver is not holding the steering wheel, repeat the fourth determination.


A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664